            Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 1 of 6



    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

AMELIA BUTLER                                 :
1560 Lancaster Terrace, #101                  :
Jacksonville, FL 32204                        :
                                              :
                    Plaintiff,                :
                                              :
       v.                                     :               Case No. __________________
                                              :
HAILE YOHANNES BEYENE                         :
7600 Maple Avenue                             :
Apt. No. 1609                                 :
Takoma Park, MD 20912                         :
                                              :
       and                                    :
                                              :
UBER TECHNOLOGIES, INC.                       :
1717 Rhode Island Avenue, NW                  :
Washington, D.C. 20036                        :
                                              :
       SERVE:       District Registered Agent :
                    Services Inc.             :
                    1025 Connecticut Ave., NW :
                    Suite 615                 :
                    Washington, D.C. 20036    :
                                              :
                    Defendants.               :
__________________________________________:

                                          COMPLAINT

       COMES NOW the Plaintiff, Amelia Butler (“Butler”), by and through counsel, and files

this Complaint against the Defendants, Haile Yohannes Beyene (“Beyene”) and Uber

Technologies, Inc. (“Uber”), for personal injury, and in support thereof states as follows:

                                             I. Parties

       1.      Plaintiff Butler is an adult citizen of the United States and currently a resident of

the State of Florida.
            Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 2 of 6



       2.      Defendant Beyene is an adult and, upon information and belief, a resident of the

State of Maryland. Beyene was the owner and operator of a vehicle that was being operated as a

public conveyance through Defendant Uber on a federal enclave within the District of Columbia

at the time of the occurrence described in this Complaint.

       3.      Defendant Uber is a transportation network company doing business in the

District of Columbia with a principal place of business in Washington, D.C. At some point prior

to the incident described in the Complaint, Uber retained or partnered with Defendant Beyene as

a driver of an Uber vehicle. Under Uber’s business operations, individuals such as Michael List,

who was Beyene’s passenger at the time of the incident described in the Complaint, download a

smartphone application, and then use the application to make a transportation request. Uber then

matches those transportation requests with available Uber drivers to pick up passengers and drive

them to their destinations. Uber passengers pay Uber through the application with the use of a

credit card, and Uber then shares the fare collected with its driver. Uber solicits and retains

drivers to provide transportation to customers who order through the Uber application. A person

wishing to drive for Uber applies online, uploads photos of his/her drivers’ license, vehicle

registration, and proof of insurance. Upon information and belief, Uber performs background

checks and sets other minimum standards to approve its partner drivers. Upon information and

belief, Uber provides a manual which provides for passenger and drivers’ safety.

       4.      At all pertinent times herein, Beyene was an Uber driver and was operating within

the scope and course of his employment or agency as an Uber driver.




                                                  2
              Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 3 of 6



                                    II. Jurisdiction and Venue

        5.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 (a) because

the parties, upon information and belief, are diverse and the amount in controversy exceeds

$75,000.00.

        6.       Additionally, under 28 U.S.C. § 1331, this Court has federal question jurisdiction

over this claim, as the incident took place along the George Washington Memorial Parkway in a

federal enclave within the boundaries of the District of Columbia.

        7.       Since the tortious injuries Butler sustained occurred within a federal enclave

within the boundary of the District of Columbia, venue in this Court under 28 U.S.C. § 1391 (b)

(2) is proper.

                                              III. Facts

        8.       On or about June 10, 2018, at approximately 7:00 p.m., the Defendants, Beyene

and Uber, were engaged in transporting a paying passenger, Michael List, who had contacted

Uber through the Uber system to obtain transportation.

        9.       On or about June 10, 2018, at approximately 7:00 p.m., Plaintiff Butler was a

pedestrian lawfully jogging across a marked crosswalk at Memorial Circle North, near the

intersection of South Arlington Road and the George Washington Memorial Parkway, when she

was struck by the Defendants’ vehicle.

        10.      Defendants’ vehicle ran over Butler, causing her to suffer a severe crush injury to

her left ankle and foot. The Plaintiff has and will continue to suffer severe bodily injury,

including, but not limited to, lacerations, contusions, broken bones, as well as significant and

painful complex regional pain syndrome in her left foot and ankle. The Plaintiff suffered and




                                                  3
                Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 4 of 6



continues to suffer severe pain in body and mind, and has suffered from post-traumatic stress and

psychological trauma as a result of the incident.

                   COUNT I – Negligence (against Defendants Beyene and Uber)

          11.      Plaintiff hereby incorporates and adopts the above allegations as if set forth in full

herein.

          12.      At all times herein, Defendants’ owed Plaintiff Butler a duty to operate their

vehicle in a safe and prudent manner, to keep a proper lookout, to properly yield the right of way

to pedestrians in marked cross-walks, to avoid striking pedestrians in such marked cross-walks,

and to otherwise obey the traffic laws of the District of Columbia.

          13.      At all times herein, Defendants’ breached their duties to Butler as set forth above.

          14.      As a result of the Defendants’ breach of duty, Plaintiff Butler was run over and

suffered a severe crush injury to her left ankle and foot, as well as other injuries including, but

not limited to, lacerations, contusions, and broken bones. The Plaintiff suffered and experienced

acute pain in body and in mind and continues to do so.

          15.      Defendants’ breach of duty proximately caused Plaintiff to suffer bodily injuries

which have had a deleterious effect on her health. Plaintiff developed a Complex Regional Pain

Syndrome and her injuries have not healed. Plaintiff has suffered pain in body and in mind and

will continue to do so into the future. Plaintiff’s left ankle and foot have been deformed or

disfigured. Plaintiff has incurred medical expenses and related expenses and will continue to do

so into the future. Plaintiff was forced to take leave from her studies and employment, she has

been inconvenienced, and she has been otherwise injured and damaged.




                                                     4
                Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 5 of 6



          WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and

severally, in the amount of One Million Dollars ($1,000,000.00) plus pre-judgment interest, post-

judgment interest, costs and such other and further relief as seems just and proper to the Court.

                COUNT II – Negligence – Respondeat Superior/Joint Venture/Agency
                                   (against Defendant Uber)

          16.      Plaintiff hereby incorporates and adopts the above allegations as if set forth in full

herein.

          17.      The Defendants were negligent for the reasons set forth above, and their

negligence proximately caused the injuries and damages sustained by the Plaintiff.

          18.      Sometime prior to June 10, 2018, the Defendants Beyene and Uber entered into a

business enterprise for their mutual benefit with an understanding that they would share in the

revenues generated by the business enterprise. Each of the Defendants had a right to control or

manage the business enterprise and each is liable for any negligence of the other. Thus, the

Defendants are operating as a joint venture and are liable for each other’s torts.

          19.      Upon information and belief, Defendant Beyene was operating his vehicle in the

course and scope of his employment or agency with Uber at the time of the accident at issue in

this case.

          20.      As such, Uber is vicariously liable, under respondeat superior, for Beyene’s

negligent actions and/or omissions in connection with this matter.

          WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and

severally, in the amount of One Million Dollars ($1,000,000.00) plus pre-judgment interest, post-

judgment interest, costs and such other and further relief as seems just and proper to the Court.

                                                  /s/ Amelia Butler
                                                  ______________________________
                                                  Amelia Butler

                                                     5
   Case 1:20-cv-01401-KBJ Document 1 Filed 05/27/20 Page 6 of 6



                                       Respectfully submitted,

                                       FRIEDLANDER MISLER, PLLC

                                       /s/Joseph W. Santini
                                       ____________________________
                                       Morris Kletzkin, #25163
                                       Joseph W. Santini, #485456
                                       5335 Wisconsin Ave., NW
                                       Suite 600
                                       Washington, D.C. 20015
                                       (202) 872-0800
                                       (202) 857-8343 (fax)
                                       mkletzkin@dclawfirm.com
                                       jsantini@dclawfirm.com

                                       Counsel for Plaintiff Amelia Butler



                                   Jury Demand

Plaintiff hereby demands a trial by jury as to all issues raised in this Complaint.


                                       /s/Joseph W. Santini
                                       ____________________________
                                       Joseph W. Santini




                                          6
